—Judgment unanimously affirmed without costs. Memorandum: Plaintiff appeals from a judgment entered in favor of defendant following a jury verdict of no cause for action. We reject plaintiffs argument that the jury’s determination that defendant was not negligent is against the weight of the evidence. Because there was conflicting evidence whether the brakes on defendant’s van were defective and whether defendant was speeding, the resolution of those issues was for the trier of the facts (see, Bortel v Burke, 207 AD2d 981, 982; Petrovski v Fornes, 125 AD2d 972, 973, Iv denied 69 NY2d 608; cf, Crumb v Fallon, 156 AD2d 949).
Supreme Court did not err in allowing Officer Doyle, one of the investigating officers, to testify that scrape marks on the road in the northeast quadrant of the intersection were produced by the pedal on plaintiffs decedent’s bicycle (see, Kapinos v Alvarado, 143 AD2d 332, 333). In any event, because each side presented the testimony of an accident reconstruction expert, any error in admitting the testimony of Officer Doyle was harmless.
Plaintiff failed to demonstrate any prejudice resulting from the court’s supervision of the voir dire, so reversal based upon that supervision is not required. We have examined the remaining issues raised by plaintiff and conclude that none requires reversal. (Appeal from Judgment of Supreme Court, Erie County, Griffith, J. — Negligence.) Present — Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.